 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DEBORAH M. SIMPSON,                               )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:17-cv-00898-GMN-EJY
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security,                  )
                                                       )
 8                         Defendant.                  )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation of the Honorable United

12   States Magistrate Judge George Foley, (ECF No. 24), which states that Plaintiff Deborah M.
13   Simpson’s (“Plaintiff”) Motion for Reversal and/or Remand, (ECF No. 18), should be granted

14   and that the Commissioner’s Cross-Motion to Affirm, (ECF No. 19), should be denied.
15   Further, the Report and Recommendation states that this matter should be “remanded to the
16   agency for further hearing and a determination of whether Plaintiff was disabled within the

17   meaning of the Social Security Act at any time between August 18, 2012 and, December 31,
18   2014.” (R. & R. 23:9–11, ECF No. 24).
19          A party may file specific written objections to the findings and recommendations of a

20   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
21   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
22   determination of those portions to which objections are made. Id. The Court may accept, reject,

23   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
24   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
25   not required to conduct “any review at all . . . of any issue that is not the subject of an


                                                  Page 1 of 2
 1   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 2   that a district court is not required to review a magistrate judge’s report and recommendation
 3   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 4   1122 (9th Cir. 2003).
 5          Here, no objections were filed, and the deadline to do so has passed.
 6          Accordingly,
 7          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 24), is
 8   ACCEPTED and ADOPTED in full.
 9          IT IS FURTHER ORDERED that Plaintiff’s Motion for Reversal and/or Remand,
10   (ECF No. 18), is GRANTED and that the Commissioner’s Cross-Motion to Affirm, (ECF No.
11   19), is DENIED.
12          IT IS FURTHER ORDERED that this matter is remanded to the agency for further
13   hearing and a determination of whether Plaintiff was disabled within the meaning of the Social
14   Security Act at any time between August 18, 2012 and, December 31, 2014.
15          DATED this 20
                       ___ day of August, 2019.
16
17                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
18                                                United States District Court
19
20
21
22
23
24
25


                                                Page 2 of 2
